internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x scholarship program y company z third-party b number c number d dollars dollar amount e number f number g dollars dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58264e description of your request you will operate an employer-related scholarship program called x and will award scholarships for post-secondary education grants will be made to eligible domestic and international employees of y and their eligible dependent_children as well as eligible employees of qualified employees of truckload contract carriers of y and their eligible dependent_children you will award up to f scholarships of g dollars each academic year to pay tuition at qualified post secondary institutions in order to assist the students who receive the scholarships to pursue their educational studies the amount of each scholarship may be adjusted in the future for inflation y has over b employees and over c carriers consistent with the requirements of revproc_76_47 as clarified by revproc_81_65 you will publicize your scholarship program by an announcement by you to all employees of y an announcement by you to carriers for forwarding to their employees one or more press releases by you brief announcements and descriptions of your program including scholarship and application availability and announcements that scholarships have been awarded on the y website and social media site with links to your website or social media sites for more detailed information inclusion of such brief announcements and descriptions of the foundation's program in regular electronic communications to all employees which take the place of a company newsletter a link on your website to the website of z which through its division has contracted with you to manage certain aspects of your scholarship program for you certain program information and application materials will be posted on the z website you and or z will make announcements of the awards and in all cases you will be clearly identified as the grantor of the awards applicants must meet all of the following criteria be high school seniors or graduates or be current postsecondary undergraduates students outside the united_states must be in their final year of upper or higher secondary school or be current technical or university level students plan to enroll in full-time undergraduate study for the applicable academic year at an accredited or bona-fide college university or vocational-technical school that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on except that y employees are eligible to be enrolled part-time grant recipients may pursue any field of study awards are for undergraduate study only letter catalog number 58264e satisfy one of the following requirements i be regular full-time employees of y with at least one year of employment with y as of the application deadline date or ii be dependent_children age and under of full-time y employees with at least one year of employment with y as of the application deadline date or iii be regular full-time employees of a carrier with at least one year of employment with the carrier as of the application deadline date or iv be dependent_children age and under of full-time carrier employees with at least one year of employment with the carrier as of the application deadline date for purposes of this requirement dependent_children means biological children stepchildren and adopted children living in the employee's household or primarily supported by the employee you will use standard z recipient selection procedures including the consideration of academic performance demonstrated leadership and participation in school and community activities work experience a statement of career and educational goals and objectives unusual personal or family circumstances and an outside appraisal academic evaluation of international applicants will include a review of the grade mark average based on the grading system used in the applicant's country and a review of the results of academic examinations you will not consider financial need if a sufficient number of qualified applicants are present recipients from outside the united_states and canada will be selected in proportion to the number of eligible applicants awards are not renewable but students may reapply to your scholarship program each year they meet the eligibility requirements you have authorized d dollars in scholarships of g dollars each for each academic year provided there is a sufficient number of eligible recipients you intend that e scholarships will be awarded each year to y employees or their children and e scholarships will be awarded each year to carrier employees or their children if there are not enough qualified applicants in either group awards could be allocated to the other group in order to award f scholarships for the year subject_to following limitations a the number of grants awarded in any year to children of y employees does not exceed percent of the number of y employees' children who i were eligible ii were applicants for such grants and iii were considered by z in selecting the recipients of grants in that year b the number of grants awarded in any year to children of y employees and children of carrier employees combined does not exceed percent of the number letter catalog number 58264e of such children who i were eligible ii were applicants for such grants and iii were considered by z in selecting the recipients of grants in that year and c the number of grants awarded in any year toy employees does not exceed percent of the number of y employees who i were eligible ii were applicants for such grants and iii were considered by z in selecting the recipients of grants in that year checks are made payable to the educational institutions and z verifies enrollment with the respective educational institutions z will require scholarship recipients to agree to submit at the end of each academic year a report verified by the educational_institution of the student's courses taken and grades received in each academic period you or z will review such reports for compliance in the event that you or z discovers a violation in the terms of the grant they will take reasonable steps to recover the funds you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you properly supervise and investigate grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that letter catalog number 58264e the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent letter catalog number 58264e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
